Citation Nr: 0918839	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-17 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for bladder cancer.

[The claims for service connection for prostatitis and 
increased evaluations for post-traumatic stress disorder 
(PTSD) are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In August 2008, the RO received a statement from the Veteran 
referencing a "substantive appeal" involving the effective 
date for "my unemployability claim."  This matter has not 
been certified for appeal to the Board, and the Board 
accordingly refers this statement back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the present case, the Veteran has asserted that VA was 
negligent in treating him for urinary retention and an 
enlarged prostate but failing to catch his bladder cancer.  
An internal VA communication, apparently from March 2004, 
indicates that this matter was noted to be the subject of an 
ongoing tort case at that time, with charts at the Regional 
Counsel in North Little Rock.

The Veteran was initially scheduled for a VA genitourinary 
examination in April 2004.  The actual examination, however, 
was never conducted, as the examiner noted that "[t]his is 
clearly an issue of litigation" and that the examination 
could not be done adequately at that time because "this 
needs to be done in a manner that would elicit a large amount 
of devoted time to reviewing this file."  The examiner 
recommended that there should be an "expert reviewer" of 
this information.  Confusingly, the examiner also noted that 
"the patient states that it is his belief that he has been 
told that this file and claims have already been settled, so 
I am not sure this needs to be looked at anyhow."  


In a November 2004 letter, the RO requested that the Veteran 
inform VA whether or not he had received a tort settlement 
and, if so, provide a copy of documents showing what he was 
awarded.  In January 2005, the Veteran notified the RO that 
"all my medical records that you can get" could be obtained 
from J.R.S., a "staff attorney."  

Another internal document, from November 2004, contains a 
vague reference to a request in conjunction with the tort 
case, but it is not clear from this document or from the May 
2005 Statement of the Case that follow-up action was made to 
obtain documentation corresponding to the tort case.

Consequently, the Board finds that additional development, to 
include further attempts to obtain documentation of his tort 
case and a thorough VA examination, are needed in this case.  
See 38 C.F.R. § 3.159(c) (2008).

Accordingly, this case is REMANDED for the following action:

1.  All necessary steps should be taken 
to obtain documentation corresponding to 
the Veteran's tort case.  This should 
include follow-up correspondence with the 
Veteran and contacting both the Regional 
Counsel and any other attorneys involved 
in the case.  All documentation received 
pursuant to these requests must be added 
to the claims file.  If the requests 
produce no additional documentation, an 
explanation for this should be included 
in the claims file.

2.  Then, the Veteran should be afforded 
a VA genitourinary examination to 
determine the nature and etiology of the 
claimed bladder cancer.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran incurred 
additional bladder cancer disability as a 
consequence of carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the 
part of VA treatment providers.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


